                           United States District Court
                                     for the
                           Southern District of Florida

Stephen D. Leonard, Petitioner,         )
                                        )
v.                                      ) Civil Action No. 19-20527-Civ-Scola
                                        )
The State of Florida, Respondent.       )

     Order Adopting Magistrate Judge’s Report And Recommendation
       This case was referred to United States Magistrate Judge Lissette M Reid,
consistent with Administrative Order 2003-19 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. On February 26, 2019, Judge Reid issued a report,
recommending that, upon initial screening in accordance with 28 U.S.C. §
1915, the Court dismiss the Petitioner’s civil rights complaint and close the
case. (Report of Magistrate, ECF No. 9.) Specifically, Judge Reid recommended
dismissal after “determin[ing] that the Plaintiff has qualified for status as a
‘three-striker,’ under the provision of the Prison Litigation Reform Act.” (Id. At
pp. 2-3.) Judge Reid “further recommended that the Court enter an order
instructing the Clerk that this Plaintiff be restricted from filing any future pro
se civil rights actions or any civil motion in any previously filed and closed civil
action.” (Id. at p. 9.) The Petitioner has not filed objections to the report, and
the time to do so has passed.
       The Court has considered Judge Reid’s report, the record, and the
relevant legal authorities. The Court finds Judge Reid’s report and
recommendation cogent and compelling, and affirms and adopts it in part
(ECF No. 9).
       The Court has review the Petitioner’s filing history, (ECF No. 9 at pp. 4-
5), and agrees that the present action violates 28 U.S.C. § 1915(g). (See
Leonard v. Monroe Cnty. Sheriff’s Office, No. 16-10046, DE 44 (S.D. Fla. Nov.
11, 2016) (Martinez, J.) (dismissal for failure to state a claim); Leonard v.
Monroe Cnty Sheriff’s Office, No. 16-17172-C (11th Cir. Oct. 24, 2017)
(appellate panel dismissing appeal as “frivolous”); Leonard v. Monroe Cnty., Fla.,
18-10139, DE 16 (Nov. 27, 2018) (Martinez, J.) (dismissal for failure to state a
claim).) Thus, the Court dismisses the complaint (ECF No. 1) without leave to
amend, as further amendment would be futile in light of the Plaintiff’s status as
a “three-striker.” Allen v. Clark, 266 F. App’x 815, 816 n.1 (11th Cir. 2008).
      As for designating the Petitioner a restricted filer, the Court declines to
adopt that recommendation at this time.
      The Court directs the Clerk to close this case and mail a copy of this
order to the Petitioner at the address listed below. Any pending motions are
denied as moot.
      Done and ordered, at Miami, Florida, on March 20, 2019.

                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge

Copies to:
Stephen D. Leonard, 448091
Dade Correctional Institution, Inmate Mail/Parcels
19000 SW 377th Street
Florida City, FL 33034

Stephen D. Leonard, 448091
N.W. Florida Reception Center
4455 Sam Mitchell Drive,
Chipley, FL 32428
